UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7769



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD HAROLD SAUNDERS, JR.,

                                            Defendant - Appellant.



                             No. 03-6813



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD HAROLD SAUNDERS, JR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-17)


Submitted:   July 24, 2003                 Decided:   July 29, 2003
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se. Jennifer Marie
Hoefling, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Harold Saunders, Jr., appeals the district court’s

orders denying his motion to supplement a 1994 motion and denying

his motions for reconsideration.*    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See United States v. Saunders, No.

CR-94-17 (W.D.N.C. Mar. 26, 2002; May 1, 2003; May 30, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although Saunders did not file a notice of appeal from the
district   court’s   order   denying   his  second   motion   for
reconsideration, we have jurisdiction to review the order because
his timely filed informal brief is the functional equivalent of a
notice of appeal. Smith v. Barry, 502 U.S. 244, 245 (1992).


                                 3